Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.1    Page 1 of 48




                                                  Case: 2:20−mc−50543
                                                  Assigned To : Friedman, Bernard A.
                                                  Assign. Date : 5/6/2020
                                                  Description: RE: SEALED MATTER
                                                  (EOB)




  May 6, 2020
  Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.2   Page 2 of 48




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

IN THE MATTER OF THE
SEARCH OF 17834 DRESDEN
STREET, DETROIT, MICHIGAN
48205



AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE
      41 FOR A WARRANT TO SEARCH AND SEIZE

     I, Troy Williams, being first duly sworn, hereby depose and state

as follows:

       I.      INTRODUCTION AND AGENT BACKGROUND

              I make this affidavit in support of an application under Rule

41 of the Federal Rules of Criminal Procedure for a warrant to search

the premises known as 17834 Dresden Street, Detroit, Michigan 48205,

hereinafter “Target Premises,” further described in Attachment A, for

the items described in Attachment B.

              I am a police officer with the Detroit Police Department and

have been since May of 2016. I am currently assigned to the Bureau of

Alcohol, Tobacco, Firearms and Explosives Detroit Field Division as a

Task Force Officer. I am certified under the Michigan Commission on

Law Enforcement Standards requirements. In addition, I successively
  Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.3   Page 3 of 48




completed the criminal justice undergraduate program, earning a

bachelor’s degree, from Wayne State University.

           Prior to working with the ATF, I was assigned to the Detroit

Police Department’s Gang Intelligence Unit. During my employment

with the Detroit Police Department, I have conducted and/or

participated in numerous criminal investigations focused on firearms,

drug trafficking violations, and criminal street gangs.

           This affidavit is intended to show probable cause for the

requested warrant and does not set forth all of the information known

to law enforcement regarding this investigation.

           I am currently conducting a criminal investigation

concerning Marcus ROBINSON (DOB: XX/XX/1992), Deshawn

TARVER (DOB: XX/XX/1983) and Hosea ALEXANDER (B/M/1987) for

violations of 18 U.S.C. § 922(g)(1) (felon in possession of a firearm)

among other state and federal criminal violations. Probable cause exists

that evidence related to that offense and others is located inside of the

Target Premises.




                                    -2-
  Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.4   Page 4 of 48




                      II.   PROBABLE CAUSE

           I queried the Michigan Law Enforcement Information

Network (LEIN) regarding ROBINSON. The query revealed a Michigan

Secretary of State (SOS) photograph and the following criminal

convictions:

           a.   June 2011 - attempt - felony carrying a concealed
                weapon, Third Judicial Circuit for Michigan, Detroit;
                and
           b.   March 2017 - felony possession of a controlled
                substance less than 25 grams and felony possession of
                a controlled substance (analogues), Sixteenth Judicial
                Circuit for Michigan, Macomb County.

           I queried the Michigan Law Enforcement Information

Network (LEIN) regarding TARVER. The query revealed a SOS

photograph and the following criminal convictions:

           a.   August 2019 - felony-weapons carrying concealed,
                Third Judicial Circuit of Michigan, Detroit; and
           b.   TARVER is currently under probation with the
                Michigan Department of Corrections (MDOC).




                                   -3-
     Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.5   Page 5 of 48




             I queried the Michigan Law Enforcement Information

Network (LEIN) regarding ALEXANDER. The query revealed a SOS

photograph and the following criminal convictions/charges:

             a.    July of 2014 - felony second degree home invasion; and
             b.    Charges pending in the Third Judicial Circuit for
                   Michigan, Detroit, for felon in possession of a firearm,
                   felon in possession of ammunition, and felony weapons
                   carrying concealed.

                           III. SOCIAL MEDIA

A.     Instagram User ID “48205jizzle”

             In April 2020, I reviewed an Instagram Profile associated

with Instagram User ID: “48205jizzle.” I reviewed posted “stories”

images, and videos. An Instagram story allows people to share

“moments” of their day quickly and easily. These could be in the form of

a series of photos or videos. Everything put together for a story becomes

a slideshow on Instagram.

             I compared the apparent user of the account with

ROBINSON’s SOS image and identified ROBINSON as the user of the

48205jizzle account. I base this conclusion on the captions posted from


                                      -4-
  Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.6   Page 6 of 48




the account and the selfie-style images and videos posted. Images 1 and

2 below are representative images posted from the 48205jizzle account

associated with ROBINSON. In Image 1, ROBINSON posed with cash

and bowls filled with (apparent) marijuana. In Image 2, ROBINSON

held a large stack of cash.

Image 1                           Image 2




                                   -5-
  Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.7   Page 7 of 48




           On December 4, 2019, Instagram User ID 48205jizzle posted

Image 3. Image 3 depicted ROBINSON with what appears to be an

AK47 style pistol with a wooden grip, commonly referred to as a

“Draco.” The image is captioned, “WOAH!! #LongLiveLitho #SCE.”

                                 Image 3




           On April 1, 2020, Instagram User ID 48205jizzle posted a

series of Instagram stories that depicted several individuals, including

ROBINSON, in possession of firearms. The images were taken inside a

residence with orange walls, a gray couch, and a large mirror that took

up an entire wall. I used several investigative law enforcement methods

to identify the individuals present within the Instagram story.




                                   -6-
  Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.8   Page 8 of 48




           Images 4, 5, 6, and 7 are still shots of the Instagram story.

Image 4 depicted ROBINSON in possession of an AK-47 style pistol

with a wooden grip. Image 5 depicted TARVER in possession of a black

handgun with an extended magazine. Image 6 depicted Bruce MARTIN

(DOB: XX/XX/1994) in possession of a black rifle style firearm with a

drum magazine attached to it. Image 7 depicted Hosea ALEXANDER

(DOB: XX/XX/1987) (wearing an Adidas hoodie) holding up a knotted

plastic bag containing what appears to be a white substance inside.

Image 4         Image 5                  Image 6          Image 7




           The final Instagram story I observed posted by Instagram

User ID 48205jizzle was dated April 1, 2020. The story displayed

several firearms positioned on a floor throughout a room underneath an

                                   -7-
  Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.9   Page 9 of 48




assorted amount of money. In this video, ROBINSON moved around

assorted bills with his foot and displayed several different caliber

firearms underneath the money. I observed that one of the firearms on

the floor had a clear extended magazine attached to it. The magazine

exposed brass bullets inside. Image 8 (brightened for clarity) below, is a

still shot of the Instagram story displaying the clear magazine.

                                 Image 8




           On April 12, 2020, Instagram User ID 48205jizzle posted a

series of videos to his Instagram story. In one of the videos, I observed

ROBINSON in possession of a 31 round Glock magazine while stating



                                    -8-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.10   Page 10 of 48




the following: “Yeah nigga, real Glock made 30’s man, real Glock made

30’s man.” By watching several videos of ROBINSON talking, the voice

heard in this video is ROBINSON. Image 9, below, is a still shot of the

video described above.

                                 Image 9




B.   Instagram User ID “ripdubb_ent”

           On April 9, 2020, I reviewed an Instagram Profile associated

with Instagram User ID: “ripdubb_ent.” I reviewed posted “stories,”

images, and videos. I compared the user of the account with the SOS

image of ALEXANDER. I identified Alexander as the individual

depicted in the images and videos posted from the ripdubb_ent account.

Based on the captions posted from the account and the selfie-style

                                    -9-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.11   Page 11 of 48




images and videos posted, I concluded that Alexander accessed and

utilized the account. Below are two representative images posted from

the ripdubb_ent account associated with ALEXANDER. See Images 10

and 11 below.

Image 10                          Image 11




           On March 27, 2020, Instagram user ID ripdubb_ent posted a

video depicting ALEXANDER holding a large quantity of money while

standing on top of a gray couch in front of a wall-side mirror. I observed

an orange wall similar to the walls observed in ROBINSON’s Instagram

story on April 1, 2020 (see Images 5, 6, and 7 above). The video is



                                   -10-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.12   Page 12 of 48




captioned “If they got me upset they gone Die that’s on gang

#playthebandsxhallenge #SceTheLabel #Slowgrind.” Image 12, below, is

a still shot of the video posted by Instagram user ID ripdubb_ent.

                            Image 12




           On April 1, 2020, Instagram User ID ripdubb_ent posted a

video displaying ALEXANDER, TARVER, ROBINSON, MARTIN and

other unknown black males inside of the residence with orange walls,

holding a large quantity of money and firearms. The video began with

each individual inside of a kitchen. ALEXANDER, TARVER,

ROBINSON, and MARTIN walked through the kitchen into a living

room area with orange walls and a large projector screen. When they



                                   -11-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.13   Page 13 of 48




walked into the living room area, the camera faced the floor of the living

room area. The camera recorded approximately six to ten different

caliber firearms, including, but not limited to: a black handgun with a

clear extended magazine containing brass bullets and two AK47 pistols

with wooden grips. While ALEXANDER, TARVER, ROBINSON and

MARTIN are in the living room, they threw large amounts of money on

top of the firearms, partially covering them. Below, Images 13, 14, 15,

and 16 (all brightened for clarity) are from the video posted by

Instagram user ID ripdubb_ent. I compared the video to the story posted

by Instagram User ID 48205jizzle. Both were recorded in the same

location simultaneously. Compare the clothing in Images 5, 6, and 7.

Image 13                    Image 14




                                   -12-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.14   Page 14 of 48




Image 15                          Image 16




           On April 22, 2020, Instagram User ID ripdubb_ent posted a

series of Instagram videos. In the first video, as shown in Image 17

below, the camera pointed at a gray Dodge Charger in front of two

separate residences. One of the residences was a brown brick bungalow

with a white overhang and trim. The second residence was a brown

brick bungalow with white trim and a tall pine tree in front. I conducted

a Google Maps search of the Target Premises and discovered that the

aforementioned residences are on the west side of Dresden from the

Target Premises. Images 18 and 19 are Google Map screenshots of the



                                   -13-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.15   Page 15 of 48




residences to the west of the Target Premises. They match the

residences in Image 17 from ripdubb_ent’s post.

Image 17              Image 18                Image 19




                                   -14-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.16   Page 16 of 48




            The next video posted by Instagram User ID ripdubb_ent,

depicted a large flat-screen television mounted to an orange wall. Below

the television was a smaller screen that depicted security camera video

of the residence. See Image 19a below. The security camera displayed

an American flag in the bottom screen. See Image 19b below.

Image 19a                                     Image 19b




            On April 23, 2020, I conducted surveillance on the Target

Premises and observed an American flag right outside of the front entry

door. I also conducted a Google Maps search of the Target Premises and


                                   -15-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.17   Page 17 of 48




observed an American Flag outside of the front door as depicted in

Images 19a and 19b.

               Based on Images 17 through 19, the images of the guns and

cash in Images 4 through 6 and 12 through 16 were taken at the Target

Premises.

C.   Detroit Police Reports

               On April 16, 2020, I searched the Detroit Police Department

Record Management System (RMS). I found DPD reports relevant to

this investigation.

            i.     Detroit Police Department Report No. 170614-0215

               On June 14, 2017, DPD gang intelligence officers served a

narcotics search warrant at the Target Premises. DPD recovered a large

quantity of marijuana, a digital scale, and $254.00 in United States

currency.

         ii.       Detroit Police Report No. 1710110181

               On October 11, 2017, DPD gang intelligence officers

executed a narcotics search warrant at the Target Premises. Recovered

as a result of the search warrant was a large quantity of marijuana,


                                     -16-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.18   Page 18 of 48




$2,949.00 in United States currency later forfeited from ALEXANDER.

In addition, a Bentley Continental automobile, valued at over $100,000

and $1,014.00 from a Dejuan Brooks were forfeited.

         iii.   Detroit Police Department Gang Intelligence

           On April 13, 2020, I contacted a DPD gang intelligence

commanding officer present at both search warrants at the Target

Premises. The commanding officer was inside the Target Premises

during the execution of the aforementioned DPD search warrants. The

commanding officer reviewed the videos posted on April 1, 2020 by

Instagram User ID “48205jizzle” and “ripdubb_ent.” The commanding

officer immediately recognized the residence and confirmed the location

as the Target Premises.

           A LEIN query of the Target Premises indicated that

ROBINSON was registered to the Target Premises per the Secretary of

State.

           I consulted with a Michigan Department of Corrections

(MDOC) Agent in regards to ROBINSON’s probationary period lasting

from March 2015 to January 2019. I was advised that ROBINSON


                                   -17-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.19   Page 19 of 48




registered his father’s address of 17241 Strasburg, Detroit, with MDOC

as a place of residency. According to the MDOC database, ROBINSON’s

assigned agent attempted to make contact with ROBINSON at that

location and received negative results.

D.   Additional Surveillance

           During the months of April and May 2020, I conducted drive-

by surveillance at the Target Premises. On several different occasions

at various times of the day, I observed a black Chevrolet Impala parked

in the driveway of the Target Premises. I conducted a query of

ROBINSON in the DPD RMS and observed that law enforcement

conducted an investigation of ROBINSON while he occupied a black

Chevrolet Impala bearing the Michigan license plate of DRT0113.

ROBINSON was arrested from the black Impala for an outstanding

probation violation warrant out of Macomb County.




                                   -18-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.20   Page 20 of 48




           On May, 4, 2019, 48205jizzle / ROBINSON posted Image 20

(below) which depicted ROBINSON and Issac Bannerman (DOB:

XX/XX/1988) in front of a black Chevrolet Impala. The photograph was

captioned “We ah slide on yo corner with them glow sticks like

skateland #LOM #LongLiveLitho.”

           On May 6, 2019, ROBINSON posted Image 21 (below) which

depicted ROBINSON standing in front of a black Chevrolet Impala

partially blocking the license plate beginning with a “D.”

           Image 20                           Image 21




                                   -19-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.21   Page 21 of 48




           I conducted a query of license plate DRT0113 and learned

that the vehicle was not registered to ROBINSON. I know, through

training and experience, that individuals who engage in criminal

activity commonly register their vehicles in the name of family

members or close associates in order to shield their identity from law

enforcement. Furthermore, I believe, based on the aforementioned

information, that the black Chevrolet Impala seen parked in the

driveway of the target premises is associated to ROBINSON.

           On May 2, 2020 at approximately 9:35 a.m., I conducted

drive-by surveillance of the Target Premises. I observed TARVER in a

tan Lincoln MKX deep into the driveway of the Target Premises. After

several moments, I observed TARVER pull out of the driveway, in the

Lincoln MKX, and travel southbound on Dresden.

           On May 2, 2020 at approximately 10:40 a.m., I conducted

drive-by surveillance of the Target Premises. I observed ROBINSON

occupying a white KIA Optima bearing the MI/LP of ECL1102 in the

driveway of the target premises. I set up fixed surveillance and

observed ROBINSON leave in the white KIA Optima. I queried the

                                   -20-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.22   Page 22 of 48




license plate in LEIN and observed that the vehicle is a rental from

AVIS rental cars. Based on my training and experience, individuals who

engage in narcotics trafficking commonly rent vehicles to operate their

business while concealing their identity from law enforcement.

           Based on the aforementioned information, probable cause

exists that the Target Premises is accessible to ROBINSON and that

the target premises acts a location where ROBINSON, TARVER and

ALEXANDER can rendezvous in order to engage in criminal acts.

Based on my training, experience, and after consultation with other law

enforcement officers, drug dealers often use, store, and maintain

narcotics in their places of residence, in addition to other places over

which they have access and control, and that they do so in order to

protect their illegal narcotics and proceeds. This is also often done in an

attempt to keep illicit items concealed from law enforcement and avoid

potential seizures and to hamper the activities of law enforcement.

           Probable cause exists that a search of the Target Premises

will result in, at least, the seizure of firearms and cellular phone(s).




                                    -21-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.23   Page 23 of 48




These items will result in evidence of violation of 18 U.S.C. § 922(g)(1),

felon in possession of firearms.

 IV.   USE OF CELLULAR PHONES FOR CRIMINAL ACTIVITY

           A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used primarily for voice

communication through radio signals. These telephones send signals

through networks of transmitter/receivers called “cells,” enabling

communication with other wireless telephones or traditional “land line”

telephones. A wireless telephone usually contains a “call log,” which

records the telephone number, date, and time of calls made to and from

the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities

include, but are not limited to: storing names and phone numbers in

electronic “address books”; sending, receiving, and storing text

messages and email; taking, sending, receiving and storing still

photographs and moving video; storing and playing back audio files;

storing dates, appointments, and other information on personal

calendars; and accessing and downloading information from the


                                   -22-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.24   Page 24 of 48




Internet. Wireless telephones may also include global positioning

system (“GPS”) technology for determining the location of the device at

the present time or the device’s location at a particular time in the past.

           Based on my training and experience, and the investigations

of other law enforcement officers with whom I have had discussions,

individuals who possess firearms often take pictures and videos of

themselves and others with firearms. These pictures are frequently

taken with and stored on cell phones. These pictures and videos are also

frequently stored and/or posted on the public and private features of

various social media platforms, to include Facebook, Twitter, and

Instagram, among others. In this case, the Instagram User ID

48205jizzle owned by account holder ROBINSON and the Instagram

User ID ripdubb_ent owned by ALEXANDER, uploaded photographs

and videos of themselves and others in possession of firearms.

           Individuals who unlawfully possess firearms frequently

utilize cell phones to access the internet, email, and various social

media platforms, to include Facebook, Twitter, and Instagram, among




                                   -23-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.25   Page 25 of 48




others, to advertise and facilitate the possession, sale, and/or purchase

of firearms.

           Individuals who utilize various social media platforms, to

include Facebook, Twitter, and Instagram, among others, often post

pictures with the fruits of the criminal exploits, specifically individuals

often post pictures of themselves and others with illegally obtained

firearms. Furthermore, these individuals often utilize cell phones to

gain access to various social media platforms. In this instance,

ROBINSON previously posted images of himself and others, in

possession of firearms, to Instagram. Cameras built into cellular phones

are almost always used to take photographs for social media posts.

Images uploaded to social media platforms are frequently taken with

cell phones and uploaded via the platform’s application.

           Individuals who utilize cell phones to access a cellular

network knowingly or unknowingly leave a GPS footprint by utilizing

cellular data. Furthermore these individuals often utilize cell phones

and social media platforms to post or tag themselves at various

locations, as well as post or tag other individuals with them. All of the

                                    -24-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20    PageID.26   Page 26 of 48




above-referenced geographical location information can aid law

enforcement in establishing a timeline, pinpoint the individual’s

location during criminal acts, and identify additional suspects.

              Cell phones have the ability to access social media platforms

via the internet and/or “applications” (commonly referred to as “apps”).

              Individuals involved in criminal conduct, specifically, drug

trafficking and/or the trafficking and acquisition of firearms, use

cellular phones to facilitate their criminal conduct. These individuals

communicate through phone calls, text messages, photographs (sending

pictures of the drugs or firearms for sale/purchase), and/or use social

media to sell/obtain drugs and/or guns or to coordinate their criminal

activities.

              Through my training and experience (both personally and

professionally), I know that cell phone users normally keep their cell

phones on or near their person at all times.

              Based on my training and experience, and the investigations

of other law enforcement officers with whom I have had discussions,

those involved in the drug trade often use multiple cellular telephones

                                     -25-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20    PageID.27   Page 27 of 48




to facilitate drug trafficking. Drug traffickers commonly use cellular

telephones to store names, numbers, and contact information of other

subjects involved with their criminal activities.

           Based on the information set forth herein, through my

training and experience, and based on my review of the Instagram User

ID’s 48205 jizzle and ripdubb_ent, which contained photographs of

ROBINSON, TARVER and ALEXANDER in possession of firearms on

both pages, I have probable cause to believe that a cellular phone

associated with ROBINSON, TARVER and/or ALEXANDER will have

evidence of the illegal possession and/or acquisition of firearms.

                            V.   FIREARMS

           Based on my training, experience, and discussions with

other law enforcement officers, I know that individuals who possess

firearms as felons or otherwise, store those firearms in their homes or

cars, so that the firearms are easily accessible. See Image 3 where

ROBINSON is in possession of a firearm. See Images 4 through 8, 12,

and 14 through 16 where firearms, drugs, ammunition, and money are

observed in the Target Premises.


                                   -26-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.28   Page 28 of 48




           Individuals who sell drugs use firearms to protect

themselves, their drugs, and the proceeds from their drug activities.

           Based on my training, experience, and discussions with

confidential informants and veteran law enforcement officers, firearms

are durable and non-perishable goods, which can be expected to remain

in the individual’s possession for extended periods of time. This is

especially true with the individual possessing the firearm is a felon and

is (1) unable to legally purchase a firearm for himself, (2) unable to have

someone legally purchase a firearm for him, and (3) engaged in ongoing

criminal drug activity.

   VI.   COMPUTERS, ELECTRONIC STORAGE, CELLULAR
              PHONES AND FORENSIC ANALYSIS

           As described above and in Attachment B, this application

seeks permission to search for records that might be found at the Target

Premises, in whatever form they are found. One form in which the

records might be found is data stored on a computer’s hard drive or

other storage media such as a cellular phone. Thus, the warrant applied

for would authorize the seizure of electronic storage media or,



                                   -27-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.29   Page 29 of 48




potentially, the copying of electronically stored information, all under

Rule 41(e)(2)(B).

           For the purposes of this warrant, a storage medium is any

physical object upon which computer data can be recorded. Examples

include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media. A cellular phone is a type of storage

medium.

           The term “computer” includes all types of electronic,

magnetic, optical, electrochemical, or other high speed data processing

devices performing logical, arithmetic, or storage functions, including

desktop computers, notebook computers, mobile phones, tablets, server

computers, and network hardware.

           I submit that if a computer or storage medium is found on

the PREMISES, there is probable cause to believe those records will be

stored on that computer or storage medium, in part, for the following

reasons below.

           Based on my knowledge, training, and experience, I know

that computer files or remnants of such files can be recovered months or

                                   -28-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.30   Page 30 of 48




even years after they have been downloaded onto a storage medium,

deleted, or viewed via the Internet. Electronic files downloaded to a

storage medium can be stored for years at little or no cost. Even when

files have been deleted, they can be recovered months or years later

using forensic tools. This is so because when a person “deletes” a file on

a computer, the data contained in the file does not actually disappear;

rather, that data remains on the storage medium until it is overwritten

by new data.

            Therefore, deleted files, or remnants of deleted files, may

reside in free space or slack space—that is, in space on the storage

medium that is not currently being used by an active file—for long

periods of time before they are overwritten. In addition, a computer’s

operating system may also keep a record of deleted data in a “swap” or

“recovery” file.

            Wholly apart from user-generated files, computer storage

media—in particular, computers’ internal hard drives—contain

electronic evidence of how a computer has been used, what it has been

used for, and who has used it. To give a few examples, this forensic

                                   -29-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.31   Page 31 of 48




evidence can take the form of operating system configurations, artifacts

from operating system or application operation, file system data

structures, and virtual memory “swap” or paging files. Computer users

typically do not erase or delete this evidence, because special software is

typically required for that task. However, it is technically possible to

delete this information.

           Similarly, files that have been viewed via the Internet are

sometimes automatically downloaded into a temporary Internet

directory or “cache.”

           As further described in Attachment B, this application seeks

permission to locate not only computer files on storage mediums that

might serve as direct evidence of the crimes described on the warrant,

but also for forensic electronic evidence that establishes how computers

were used, the purpose of their use, who used them, and when. There is

probable cause to believe that this forensic electronic evidence will be on

any storage medium in the Target Premises.

           Data on the storage medium can provide evidence of a file

that was once on the storage medium but has since been deleted or

                                    -30-
  Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.32   Page 32 of 48




edited, or of a deleted portion of a file (such as a paragraph that has

been deleted from a word processing file). Virtual memory paging

systems can leave traces of information on the storage medium that

show what tasks and processes were recently active. Web browsers, e-

mail programs, and chat programs store configuration information on

the storage medium that can reveal information such as online

nicknames and passwords. Operating systems can record additional

information, such as the attachment of peripherals, the attachment of

USB flash storage devices or other external storage media, and the

times the computer was in use. Computer file systems can record

information about the dates files were created and the sequence in

which they were created, although this information can later be

falsified.

             As explained herein, information stored within a computer

and other electronic storage media may provide crucial evidence of the

“who, what, why, when, where, and how” of the criminal conduct under

investigation, thus enabling the United States to establish and prove

each element or alternatively, to exclude the innocent from further

                                    -31-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.33   Page 33 of 48




suspicion. In my training and experience, information stored within a

computer or storage media (e.g., registry information, communications,

images and movies, social media accounts, call logs, other transactional

information, records of session times and durations, internet history,

and anti-virus, spyware, and malware detection programs) can indicate

who has used or controlled the computer or storage media. This “user

attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. The

existence or absence of anti-virus, spyware, and malware detection

programs may indicate whether the computer was remotely accessed,

thus inculpating or exculpating the computer owner.

           Computer and storage media activity can indicate how and

when the computer or storage media was accessed or used. For

example, as described herein, computers typically contain information

that log: computer user account session times and durations, computer

activity associated with user accounts, electronic storage media that

connected with the computer, and the IP addresses through which the

computer accessed networks and the internet. Such information allows

                                   -32-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.34   Page 34 of 48




investigators to understand the chronological context of computer or

electronic storage media access, use, and events relating to the crime

under investigation. Additionally, some information stored within a

computer or electronic storage media may provide crucial evidence

relating to the physical location of other evidence and the suspect.

           For example, images stored on a computer may both show a

particular location and have geolocation information incorporated into

its file data. Such file data typically also contains information

indicating when the file or image was created. The existence of such

image files, along with external device connection logs, may also

indicate the presence of additional electronic storage media (e.g., a

digital camera or cellular phone with an incorporated camera). The

geographic and timeline information described herein may either

inculpate or exculpate the computer user. Last, information stored

within a computer or storage medium may provide relevant insight into

the user’s state of mind as it relates to the offense under investigation.

For example, information within the computer or storage medium may

indicate the owner’s motive and intent to commit a crime (e.g., internet

                                   -33-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.35   Page 35 of 48




searches indicating criminal planning), or consciousness of guilt (e.g.,

running a “wiping” program to destroy evidence on the computer or

password protecting/encrypting such evidence in an effort to conceal it

from law enforcement).

           A person with appropriate familiarity with how a computer

or other storage medium works can, after examining this forensic

evidence in its proper context, draw conclusions about how computers

were used, the purpose of their use, who used them, and when.

           The process of identifying the exact files, blocks, registry

entries, logs, or other forms of forensic evidence on a storage medium

that are necessary to draw an accurate conclusion is a dynamic process.

While it is possible to specify in advance the records to be sought,

evidence in a computer or other storage medium is not always data that

can be merely reviewed by a review team and passed along to

investigators. Whether data stored on a computer is evidence may

depend on other information stored on the computer and the application

of knowledge about how a computer behaves. Therefore, contextual




                                   -34-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.36   Page 36 of 48




information necessary to understand other evidence also falls within

the scope of the warrant.

           Further, in finding evidence of how a computer or storage

medium was used, the purpose of its use, who used it, and when,

sometimes it is necessary to establish that a particular thing is not

present on a storage medium. For example, the presence or absence of

counter-forensic programs or anti-virus programs (and associated data)

may be relevant to establishing the user’s intent.

           In most cases, a thorough search of a premises for

information that might be stored on storage media often requires the

seizure of the physical storage media and later off-site review consistent

with the warrant. In lieu of removing storage media from the premises,

it is sometimes possible to make an image copy of storage media.

Generally speaking, imaging is the taking of a complete electronic

picture of the computer’s or storage medium’s data, including all hidden

sectors and deleted files. Either seizure or imaging is often necessary to

ensure the accuracy and completeness of data recorded on the storage




                                   -35-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20    PageID.37   Page 37 of 48




media, and to prevent the loss of the data either from accidental or

intentional destruction.

            As noted above, not all evidence takes the form of documents

and files that can be easily viewed on site. Analyzing evidence of how a

computer has been used, what it has been used for, and who has used it

requires considerable time, and taking that much time on premises

could be unreasonable. As explained above, because the warrant calls

for forensic electronic evidence, it is exceedingly likely that it will be

necessary to thoroughly examine storage media to obtain evidence.

Storage media can store a large volume of information. Reviewing that

information for things described in the warrant can take weeks or

months, depending on the volume of data stored, and would be

impractical and invasive to attempt on-site.

            Computers can be configured in several different ways,

featuring a variety of different operating systems, application software,

and configurations. Therefore, searching them sometimes requires tools

or knowledge that might not be present on the search site. The vast

array of computer hardware and software available makes it difficult to

                                     -36-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.38   Page 38 of 48




know before a search what tools or knowledge will be required to

analyze the system and its data on the Target Premises. However,

taking the storage media off-site and reviewing it in a controlled

environment will allow its examination with the proper tools and

knowledge.

           Records sought under this warrant could be stored in a

variety of storage media formats that may require off-site reviewing

with specialized forensic tools.

           Based on the foregoing, and consistent with Rule 41(e)(2)(B),

the warrant I am applying for would permit seizing, imaging, or

otherwise copying storage media that reasonably appear to contain

some or all of the evidence described in the warrant, and would

authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not

limited to computer-assisted scans of the entire medium, that might

expose many parts of a hard drive to human inspection in order to

determine whether it is evidence described by the warrant.




                                   -37-
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.39   Page 39 of 48




           Because several people share the Target Premises as a

residence, it is possible that the Target Premises will contain storage

media that are predominantly used, and perhaps owned, by persons

who are not suspected of a crime. If it is nonetheless determined that

that it is possible that the things described in this warrant could be

found on any of those computers or storage media, the warrant applied

for would permit the seizure and review of those items as well.




                                   -38-
Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.40   Page 40 of 48




      May 6, 2020
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.41   Page 41 of 48




                      ATTACHMENT A
                 RESIDENCE TO BE SEARCHED

     The entire premises and curtilage of the residence located at

17834 Dresden, Detroit, Michigan 48205. The residence is

described as a 2-story bungalow, brown brick with light brown brick

acting as the trim, black security door, and the numbers “17834”

affixed to the left of the door. Located on the east side of Dresden

Street, south of Greiner Street, north of Gietzen Street.
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.42   Page 42 of 48




                        ATTACHMENT B
                LIST OF EVIDENCE TO BE SEIZED

           The government is entitled to seize all information that

constitutes fruit, evidence, or instrumentalities of violations of 18

U.S.C. § 922(g)(1) (felon in possession of a firearm) including, but not

limited to the following matters:

           a.    Firearms, firearms parts or ammunition;
           b.    Computers or storage media used as a means to
commit the violations described above, including, but not limited to, any
record or electronic device capable of storing information related to the
possession, sale, purchase, or distribution of firearms, including sources
of the firearms, dates, places, and amounts of specific transactions;
           c.    Electronic storage devices that record surveillance
videos or security cameras that capture and/or records the activity at
the Target Premises. This includes, but is not limited to, recording
individuals entering or exiting the premises. Also, evidence related to
the use of a cellular phone to remotely access (and record) the
surveillance video and/or security cameras;
           d.    Personal books and papers reflecting names, addresses,
telephone numbers, and other contact identification data relating to the
acquisition and/or possession of firearms or ammunition;



                                     2
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20    PageID.43   Page 43 of 48




           e.    Information and items of personal property that tend
to identify the persons in residence, occupancy, control or ownership of
the premises that is the subject of this warrant;
           f.    Information and documents indicating travel in
interstate and foreign commerce;
           g.    Information and records related to financial, banking,
or credit card transactions;
           h.    Records and documents to be seized shall include
computer data, cellular phones, computer hardware and hard drives,
compact disks, and DVD’s, peripherals, cables, software and manuals;
all of which may be removed from the premises to be examined off-site
under controlled conditions, to be examined by law enforcement
personnel and by persons specially trained in the recovery of computer
data;
           i.    As used herein, the terms “records” and “information”
include all of the foregoing items of evidence in whatever form and by
whatever means they may have been created or stored, including any
form of computer or storage medium (such as flash memory or other
media that can store data) and any photographic form.

           For any computer or storage medium whose seizure is

otherwise authorized by this warrant, and any computer or storage




                                    3
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.44   Page 44 of 48




medium that contains or in which is stored records or information that

is otherwise called for by this warrant (hereinafter, “COMPUTER”):

           a.    Evidence of who used, owned, or controlled the
COMPUTER at the time the things described in this warrant were
created, edited, or deleted, such as logs, registry entries, configuration
files, saved usernames and passwords, documents, browsing history,
user profiles, email, email contacts, “chat,” instant messaging logs,
photographs, and correspondence;
           b.    Evidence of software that would allow others to control
the COMPUTER, such as viruses, Trojan horses, and other forms of
malicious software, as well as evidence of the presence or absence of
security software designed to detect malicious software;
           c.    Evidence of the lack of such malicious software;
           d.    Evidence indicating how and when the computer was
accessed or used to determine the chronological context of computer
access, use, and events relating to crime under investigation and to the
computer user;
           e.    Evidence indicating the computer user’s state of mind
as it relates to the crime under investigation;
           f.     Evidence of the attachment to the COMPUTER of
other storage devices or similar containers for electronic evidence;
           g.    Evidence of counter-forensic programs (and associated
data) that are designed to eliminate data from the COMPUTER;
                                     4
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.45   Page 45 of 48




           h.    Evidence of the times the COMPUTER was used;
           i.    Passwords, encryption keys, and other access devices
that may be necessary to access the COMPUTER;
           j.    Documentation and manuals that may be necessary to
access the COMPUTER or to conduct a forensic examination of the
COMPUTER;
           k.    Records of or information about Internet Protocol
addresses used by the COMPUTER;
           l.    Records of or information about the COMPUTER’s
Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the
user entered into any Internet search engine, and records of user-typed
web addresses;
           m.    Contextual information necessary to understand the
evidence described in this attachment.

           As used above, the terms “records” and “information”

includes all forms of creation or storage, including any form of computer

or electronic storage (such as hard disks or other media that can store

data); any handmade form (such as writing); any mechanical form (such

as printing or typing); and any photographic form (such as microfilm,




                                    5
 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20   PageID.46   Page 46 of 48




microfiche, prints, slides, negatives, videotapes, motion pictures, or

photocopies).

           The term “computer” includes all types of electronic,

magnetic, optical, electrochemical, or other high speed data processing

devices performing logical, arithmetic, or storage functions, including

desktop computers, notebook computers, mobile phones, tablets, server

computers, and network hardware.

           The term “storage medium” includes any physical object

upon which computer data can be recorded. Examples include hard

disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic

or optical media. Cellular phones are a storage medium.




                                     6
                  Case 2:20-mc-50543-BAF ECF No. 1 AUSA:
                                                   filed 05/06/20    PageID.47
                                                            Matthew Roth                                        Page  47 of (313)
                                                                                                                 Telephone: 48 226-9100
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Task Force Officer:   Troy Williams                Telephone: (313) 202-3400


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan
                                                                                              Case: 2:20−mc−50543
                  In the Matter of the Search of                           )                  Assigned To : Friedman, Bernard A.
              (Briefly describe the property to be searched                )                  Assign. Date : 5/6/2020
               or identify the person by name and address)                 )     Case No.     Description: RE: SEALED MATTER
      17834 Dresden, Detroit, Michigan 48205                               )                  (EOB)
      (more fully described in Attachment A)                               )
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                       .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before May 20, 2020                         (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                 (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                       .


Date and time issued:              May 6, 2020       3:45 pm
                                                                                                         Judge’s signature

City and state:        Detroit, Michigan                                              Hon. David R. Grand, U. S. Magistrate Judge
                                                                                                       Printed name and title
                 Case 2:20-mc-50543-BAF ECF No. 1 filed 05/06/20                         PageID.48            Page 48 of 48
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
